United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                              No. 04-10327
                          Conference Calendar



CLEMISSON J. LUDDINGTON,

                                      Plaintiff-Appellant,

versus

BOARD OF PARDONS AND PAROLES,

                                      Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 7:03-CV-250-R
                      --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Clemisson J. Luddington, Texas prisoner # 241638, seeks

leave to proceed in forma pauperis (“IFP”) in this appeal from

the district court’s decision dismissing his 42 U.S.C. § 1983

complaint as frivolous.    The district court denied Luddington’s

motion for leave to proceed IFP on appeal and certified that the

appeal was not taken in good faith.    Luddington challenges the

district court’s certification decision pursuant to Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997), arguing that the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10327
                                  -2-

district court erred by adopting its order of dismissal as the

basis for the certification decision rather than stating the

reasons in the order denying IFP.

     Luddington has not shown that the district court erred in

certifying that an appeal would not be taken in good faith.

Accordingly, his request for IFP status is DENIED, and his appeal

is DISMISSED as frivolous.     See Baugh, 117 F.3d at 202 n.24; 5TH

CIR. R. 42.2.

     The district court’s dismissal of Luddington’s complaint as

frivolous and this court’s dismissal of his appeal each count as

a “strike” for purposes of 28 U.S.C. § 1915(g).     See Adepegba v.

Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).     If Luddington

accrues three “strikes,” he will not be able to proceed IFP in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.     See 28 U.S.C. § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; SANCTIONS WARNING

ISSUED.